Title: Excerpt of Alexander Small’s Memorandum on Ventilation, [before 20 July 1781]
From: Small, Alexander
To: 


In volume 23 we published the first section of Alexander Small’s memorandum on ventilation, setting forth what he understood were Franklin’s views on the subject. He had written that portion in 1777, while stationed on Minorca. By 1781 Small had expanded the paper considerably, adding what were primarily observations of his own, bolstered by quotations from other authors. We publish here the only paragraph from that second section which directly reflected Franklin’s thinking.
Franklin’s views may not have dominated this second section, but the inclusion of that paragraph indicates to us that the two men must have discussed these issues again when Small stopped in Paris in 1780, on his return to England. The lengthy addition to the memorandum (nearly twice as long as the original) cautioned against inadequate ventilation in medical facilities, and described hospitals Small had visited in Philadelphia, Lyon, Gibraltar, and Minorca with respect to how their construction either did or did not allow for free circulation of air, and the medical consequences. Just as important as proper ventilation, he continued, was the degree of moisture inside a building and around its foundation. He addressed the problems of excessive humidity (which had been shown to inhibit the healing process) and poor land drainage. Finally, he evaluated sewage ditches in various cities. With regard to drainage, Small quoted Franklin’s views on how to site buildings constructed near marshy areas, the paragraph we quote below.
With the sketchy manuscript evidence that survives it is impossible to reconstruct the full history of collaboration between the two men. Franklin may well have encouraged Small to write this second section. He certainly insisted that Small provide him with a copy, which he would get translated into French and submit for publication. And there is no doubt that Franklin was vigorously involved with the final preparation of the text. He distilled a paragraph from an extract on contagion that Small had sent him from London, and incorporated it. He urged Small to write a more detailed description of his visit to the Lyon hospital. And he composed a brief editorial note on one particular paragraph that he later decided to delete from the manuscript altogether.
The results of this effort were disappointing. After conferring with Le Roy on the translation (for which see the following two documents), Franklin submitted the French version to the Société de médecine along with his letter of July 20–24 (below). They read it with interest, but declined publication. Years later, in 1788, Small had the opportunity to submit it to the Royal Society of Edinburgh. That Society likewise rejected it on the grounds that it contained little that was new. Franklin then insisted that Small send it to him in Philadelphia, and promised that it would be inserted in the next volume of the American Philosophical Society Transactions. He died before that volume was assembled. William Temple Franklin finally honored his grandfather’s wishes by publishing it in in his Memoirs of the Life and Writings of Benjamin Franklin.
 
[before July 20, 1781]
An Observation of Dr. Franklin’s deserves a Place here; especially as it is not generally attended to. The common opinion is indeed against it. The Banks of Rivers which have a quick motion & run on a clean sandy bottom, are very agreeable & healthy situations: but the sides of rivers which have ouzy bottoms, or marshy banks, or which are in the neighbourhood of extensive marshes, are to be avoided. When necessity or any particular advantage obliges people to build near such bad neighbours, the South side, says the Doctor, is the most eligible; because the warm southerly winds, which promote a tendency to putrefaction, & are the most frequent, blow the noxious vapours from the buildings, whereas the northerly winds, which blow but seldom, compared with the former, & which generally blow strongly, check Putrefaction, & speedily carry off the noxious vapours.
